(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, el Fiscal pide la desestimación de este recurso por falta del alegato del apelante, quien en el acto de la vista lo ofreció al Tribunal, pidiendo permiso para que quede en los autos.
Por Cuanto, en la vista el fiscal manifestó que además la apela-ción era frívola, aunque tal no era el fundamento de la moción.
Por cuanto, examinados los autos y el alegato parece que es ma-teria de discusión si fué el apelante mismo, más bien que su em-pleado, quien voluntariamente ofreció en venta la leche adulterada.
Por cuanto, un examen ligero de la prueba hace surgir la duda de si el gobierno probó claramente que el acusado tuvo intervención en la venta u ofrecimiento en venta de la leche adulterada, cuando el mismo empleado declaró que él compró la leche independiente-mente :
Por tanto, ejercemos nuestra discreción y permitimos el archivo del alegato, autorizando la continuación del recurso.